
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 79
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Rogers of
			 Kentucky introduced the following joint resolution; which was
			 referred to the Committee on
			 Appropriations, and in addition to the Committees on
			 the Budget and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		JOINT RESOLUTION
		Making continuing appropriations for fiscal
		  year 2012, and for other purposes.
	
	
		That the following sums are hereby
			 appropriated, out of any money in the Treasury not otherwise appropriated, and
			 out of applicable corporate or other revenues, receipts, and funds, for the
			 several departments, agencies, corporations, and other organizational units of
			 Government for fiscal year 2012, and for other purposes, namely:
		101.(a)Such amounts as may be
			 necessary, at a rate for operations as provided in the applicable
			 appropriations Acts for fiscal year 2011 and under the authority and conditions
			 provided in such Acts, for continuing projects or activities (including the
			 costs of direct loans and loan guarantees) that are not otherwise specifically
			 provided for in this joint resolution, that were conducted in fiscal year 2011,
			 and for which appropriations, funds, or other authority were made available in
			 the following appropriations Acts:
				(1)The Department of
			 Defense Appropriations Act, 2011 (division A of Public Law 112–10).
				(2)The Full-Year
			 Continuing Appropriations Act, 2011 (division B of Public Law 112–10).
				(b)The rate for operations provided by
			 subsection (a) is hereby reduced by 1.409 percent.
			102.(a)No appropriation or
			 funds made available or authority granted pursuant to section 101 for the
			 Department of Defense shall be used for (1) the new production of items not
			 funded for production in fiscal year 2011 or prior years; (2) the increase in
			 production rates above those sustained with fiscal year 2011 funds; or (3) the
			 initiation, resumption, or continuation of any project, activity, operation, or
			 organization (defined as any project, subproject, activity, budget activity,
			 program element, and subprogram within a program element, and for any
			 investment items defined as a P–1 line item in a budget activity within an
			 appropriation account and an R–1 line item that includes a program element and
			 subprogram element within an appropriation account) for which appropriations,
			 funds, or other authority were not available during fiscal year 2011.
			(b)No appropriation or
			 funds made available or authority granted pursuant to section 101 for the
			 Department of Defense shall be used to initiate multi-year procurements
			 utilizing advance procurement funding for economic order quantity procurement
			 unless specifically appropriated later.
			103.Appropriations
			 made by section 101 shall be available to the extent and in the manner that
			 would be provided by the pertinent appropriations Act.
		104.Except as
			 otherwise provided in section 102, no appropriation or funds made available or
			 authority granted pursuant to section 101 shall be used to initiate or resume
			 any project or activity for which appropriations, funds, or other authority
			 were not available during fiscal year 2011.
		105.Appropriations
			 made and authority granted pursuant to this joint resolution shall cover all
			 obligations or expenditures incurred for any project or activity during the
			 period for which funds or authority for such project or activity are available
			 under this joint resolution.
		106.Unless otherwise
			 provided for in this joint resolution or in the applicable appropriations Act
			 for fiscal year 2012, appropriations and funds made available and authority
			 granted pursuant to this joint resolution shall be available until whichever of
			 the following first occurs:(1)the enactment into law
			 of an appropriation for any project or activity provided for in this joint
			 resolution;(2)the enactment into law
			 of the applicable appropriations Act for fiscal year 2012 without any provision
			 for such project or activity; or(3)November 18,
			 2011.
					107.Expenditures made
			 pursuant to this joint resolution shall be charged to the applicable
			 appropriation, fund, or authorization whenever a bill in which such applicable
			 appropriation, fund, or authorization is contained is enacted into law.
		108.Appropriations
			 made and funds made available by or authority granted pursuant to this joint
			 resolution may be used without regard to the time limitations for submission
			 and approval of apportionments set forth in section 1513 of title 31, United
			 States Code, but nothing in this joint resolution may be construed to waive any
			 other provision of law governing the apportionment of funds.
		109.Notwithstanding any other provision of this
			 joint resolution, except section 106, for those programs that would otherwise
			 have high initial rates of operation or complete distribution of appropriations
			 at the beginning of fiscal year 2012 because of distributions of funding to
			 States, foreign countries, grantees, or others, such high initial rates of
			 operation or complete distribution shall not be made, and no grants shall be
			 awarded for such programs funded by this joint resolution that would impinge on
			 final funding prerogatives.
		110.This joint
			 resolution shall be implemented so that only the most limited funding action of
			 that permitted in the joint resolution shall be taken in order to provide for
			 continuation of projects and activities.
		111.(a)For entitlements and
			 other mandatory payments whose budget authority was provided in appropriations
			 Acts for fiscal year 2011, and for activities under the Food and Nutrition Act
			 of 2008, activities shall be continued at the rate to maintain program levels
			 under current law, under the authority and conditions provided in the
			 applicable appropriations Act for fiscal year 2011, to be continued through the
			 date specified in section 106(3).
			(b)Notwithstanding
			 section 106, obligations for mandatory payments due on or about the first day
			 of any month that begins after October 2011 but not later than 30 days after
			 the date specified in section 106(3) may continue to be made, and funds shall
			 be available for such payments.
			112.Amounts made
			 available under section 101 for civilian personnel compensation and benefits in
			 each department and agency may be apportioned up to the rate for operations
			 necessary to avoid furloughs within such department or agency, consistent with
			 the applicable appropriations Act for fiscal year 2011, except that such
			 authority provided under this section shall not be used until after the
			 department or agency has taken all necessary actions to reduce or defer
			 non-personnel-related administrative expenses.
		113.Funds
			 appropriated by this joint resolution may be obligated and expended
			 notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of
			 the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section
			 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22
			 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50
			 U.S.C. 414(a)(1)).
		114.(a)Except as provided in subsection (b), each
			 amount incorporated by reference in this joint resolution that was previously
			 designated as being for contingency operations directly related to the global
			 war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and
			 as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13
			 (111th Congress), the concurrent resolution on the budget for fiscal year 2010,
			 is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985, except that such amount shall be available only if
			 the President subsequently so designates such amount and transmits such
			 designation to the Congress. Section 101(b) of this joint resolution shall not
			 apply to any amount so designated.
			(b)Subsection (a) shall not apply to amounts
			 for “Department of Justice—Federal Bureau of Investigation—Salaries and
			 Expenses”.
			115.During the period covered by this joint
			 resolution, amounts appropriated for fiscal year 2012 that were provided in
			 advance by appropriations Acts shall be available at the rate for operations as
			 provided in such Acts, reduced by the percentage in section 101(b).
		116.Notwithstanding section 101, amounts made
			 available by this joint resolution for Department of Defense—Operation
			 and Maintenance—Operation and Maintenance, Air Force may be used by the
			 Secretary of Defense for operations and activities of the Office of Security
			 Cooperation in Iraq and security assistance teams, including life support,
			 transportation and personal security, and facilities renovation and
			 construction: Provided, That the authority made by this
			 section shall continue in effect through the date specified in section 106(3)
			 of this joint resolution: Provided further, That section 9014
			 of division A of Public Law 112–10 shall not apply to funds appropriated by
			 this joint resolution.
		117.Notwithstanding section 101, funds made
			 available in title IX of division A of Public Law 112–10 for Overseas
			 Contingency Operations shall be available at a rate for operations not
			 to exceed the rate permitted by H.R. 2219 (112th Congress) as passed by the
			 House of Representatives on July 8, 2011.
		118.The authority provided by section 127b of
			 title 10, United States Code, shall continue in effect through the date
			 specified in section 106(3) of this joint resolution.
		119.The authority provided by section 1202 of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2412), as extended by section 1204(b) of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4623), shall continue in effect through the date specified
			 in section 106(3) of this joint resolution.
		120.Notwithstanding section 101, amounts are
			 provided for Defense Nuclear Facilities Safety Board—Salaries and
			 Expenses at a rate for operations of $29,130,000.
		121.Notwithstanding any other provision of this
			 joint resolution, except section 106, the District of Columbia may expend local
			 funds under the heading District of Columbia Funds for such
			 programs and activities under title IV of H.R. 2434 (112th Congress), as
			 reported by the Committee on Appropriations of the House of Representatives, at
			 the rate set forth under District of Columbia Funds—Summary of
			 Expenses as included in the Fiscal Year 2012 Budget Request Act of 2011
			 (D.C. Act 19–92), as modified as of the date of the enactment of this joint
			 resolution.
		122.Notwithstanding section 101, amounts are
			 provided for the necessary expenses of the Recovery Accountability and
			 Transparency Board, to carry out its functions under title XV of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), at a
			 rate for operations of $28,350,000.
		123.(a)Section 9(m) of the
			 Small Business Act (15 U.S.C. 638(m)) shall be applied by substituting the date
			 specified in section 106(3) of this joint resolution for September 30,
			 2011.
			(b)Notwithstanding
			 section 9(n)(1)(A) of the Small Business Act (15 U.S.C. 638(n)(1)(A)), the
			 Small Business Technology Transfer Program shall continue in effect through the
			 date specified in section 106(3) of this joint resolution.
			(c)Notwithstanding section 9(y)(6) of the
			 Small Business Act (15 U.S.C. 638(y)(6)), the pilot program under section 9(y)
			 of such Act shall continue in effect through the date specified in section
			 106(3) of this joint resolution.
			124.Section 8909a(d)(3)(A)(v) of title 5,
			 United States Code, is amended by striking September 30, 2011
			 and inserting the date specified in section 106(3) of this joint
			 resolution.
		125.Notwithstanding any other provision of this
			 joint resolution, effective on the date of the enactment of this joint
			 resolution, of the unobligated balances remaining available to the Department
			 of Energy pursuant to section 129 of the Continuing Appropriations Resolution,
			 2009 (division A of Public Law 110–329), $500,000,000 is rescinded,
			 $774,000,000 is hereby transferred to and merged with Department of
			 Homeland Security—Federal Emergency Management Agency—Disaster Relief,
			 and $226,000,000 is hereby transferred to and merged with Corps of
			 Engineers-Civil—Flood Control and Coastal Emergencies:
			 Provided, That the amounts made available by this section for
			 the Corps of Engineers-Civil shall be for emergency expenses for repair of
			 damage caused by the storm and flood events occurring in 2011: Provided
			 further, That the amounts transferred by this section shall remain
			 available until expended: Providedfurther,
			 That each amount transferred by this section is designated as an emergency
			 pursuant to section 3(c)(1) of H. Res. 5 (112th Congress) and as an emergency
			 requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the
			 concurrent resolution on the budget for fiscal year 2010.
		126.(a)Notwithstanding section
			 101, amounts are provided for Department of Homeland Security—Federal
			 Emergency Management Agency—Disaster Relief at a rate for operations of
			 $2,650,000,000: Provided, That the Secretary of Homeland
			 Security shall provide a full accounting of disaster relief funding
			 requirements for such account for fiscal year 2012 not later than 15 days after
			 the date of the enactment of this joint resolution, and for fiscal year 2013 in
			 conjunction with the submission of the President’s budget request for fiscal
			 year 2013.
			(b)The accounting
			 described in subsection (a) for each fiscal year shall include estimates of the
			 following amounts:
				(1)The unobligated balance of funds in such
			 account that has been (or will be) carried over to such fiscal year from prior
			 fiscal years.
				(2)The unobligated balance of funds in such
			 account that will be carried over from such fiscal year to the subsequent
			 fiscal year.
				(3)The amount of the rolling average of
			 non-catastrophic disasters, and the specific data used to calculate such
			 rolling average, for such fiscal year.
				(4)The amount that will be obligated each
			 month for catastrophic events, delineated by event and State, and the total
			 remaining funding that will be required after such fiscal year for each such
			 catastrophic event for each State.
				(5)The amount of previously obligated funds
			 that will be recovered each month of such fiscal year.
				(6)The amount that will be required in such
			 fiscal year for emergencies, as defined in section 102(1) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122(1)).
				(7)The amount that will be required in such
			 fiscal year for major disasters, as defined in section 102(2) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122(2)).
				(8)The amount that will be required in such
			 fiscal year for fire management assistance grants, as defined in section 420 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5187).
				127.Any funds made available pursuant to
			 section 101 for the Department of Homeland Security may be obligated at a rate
			 for operations necessary to sustain essential security activities, such as:
			 staffing levels of operational personnel; immigration enforcement and removal
			 functions, including sustaining not less than necessary detention bed capacity;
			 and United States Secret Service protective activities, including protective
			 activities necessary to secure National Special Security Events. The Secretary
			 of Homeland Security shall notify the Committees on Appropriations of the House
			 of Representatives and the Senate on each use of the authority provided in this
			 section.
		128.The authority provided by section 532 of
			 Public Law 109–295 shall continue in effect through the date specified in
			 section 106(3) of this joint resolution.
		129.The authority provided by section 831 of
			 the Homeland Security Act of 2002 (6 U.S.C. 391) shall continue in effect
			 through the date specified in section 106(3) of this joint resolution.
		130.Section 550(b) of the Department of
			 Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note) shall be applied
			 by substituting the date specified in section 106(3) of this joint resolution
			 for October 4, 2011.
		131.Sections 1309(a) and 1319 of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) shall be applied by
			 substituting the date specified in section 106(3) of this joint resolution for
			 September 30, 2011.
		132.Section 330 of the Department of the
			 Interior and Related Agencies Appropriations Act, 2001 (42 U.S.C. 1701 note),
			 concerning Service First authorities, shall continue in effect through the date
			 specified in section 106(3) of this joint resolution.
		133.Notwithstanding section 101, section 1807
			 of Public Law 112–10 shall be applied by substituting
			 $374,743,000 for $363,843,000 and
			 $10,900,000 for $3,000,000.
		134.The second proviso of section 1801(a)(3) of
			 Public Law 112–10 is amended by striking “appropriation under this
			 subparagraph” and inserting “appropriations made available by this Act”.
		135.Notwithstanding section 101, amounts are
			 provided for Federal Mine Safety and Health Review Commission—Salaries
			 and Expenses at a rate for operations of $14,510,000.
		136.Sections 399AA(e), 399BB(g), and 399CC(f)
			 of the Public Health Service Act (42 U.S.C. 280i(e), 280i–1(g), 280i–2(f))
			 shall be applied by substituting the date specified in section 106(3) of this
			 joint resolution for “September 30, 2011”.
		137.Notwithstanding section 101, section 2005
			 of division B of Public Law 112–10 shall be applied by substituting
			 $0 for each dollar amount.
		138.The Export-Import Bank Act of 1945 (12
			 U.S.C. 635 et seq.) shall be applied by substituting the date specified in
			 section 106(3) of this joint resolution for September 30, 2011
			 in section 7 of such Act.
		139.Section 209 of the International Religious
			 Freedom Act of 1998 (22 U.S.C. 6436) shall be applied by substituting the date
			 specified in section 106(3) of this joint resolution for September 30,
			 2011.
		140.Commitments to guarantee loans incurred
			 under the General and Special Risk Insurance Funds, as authorized by sections
			 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall
			 not exceed a rate for operations of $25,000,000,000: Provided,
			 That total loan principal, any part of which is to be guaranteed, may be
			 apportioned through the date specified in section 106(3) of this joint
			 resolution, at $80,000,000 multiplied by the number of days covered in this
			 joint resolution.
		141.(a)Renewal of import
			 restrictions under Burmese Freedom and Democracy Act of 2003
				(1)In
			 generalCongress approves the renewal of the import restrictions
			 contained in section 3(a)(1) and section 3A (b)(1) and (c)(1) of the Burmese
			 Freedom and Democracy Act of 2003.
				(2)Rule of
			 constructionThis section shall be deemed to be a renewal
			 resolution for purposes of section 9 of the Burmese Freedom and
			 Democracy Act of 2003.
				(b)PAYGO
			 complianceThe budgetary
			 effects of this section, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 section, submitted for printing in the Congressional Record by the Chairman of
			 the House Budget Committee, provided that such statement has been submitted
			 prior to the vote on passage.
			(c)Effective
			 dateThis section shall take
			 effect on July 26, 2011.
			(d)ApplicabilityThis
			 section shall not be subject to any other provision of this joint
			 resolution.
			This joint resolution may be cited as the
			 Continuing Appropriations Resolution,
			 2012.
		
